Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed May 15, 2020 and August 25, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18 in the reply filed on 9/23/21 is acknowledged.

Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/21.

Status of Claims
Claims 1-18 are elected and under examination in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galopin et al. (US 7,414,152).
With regards to instant claims 1-2,and 4, Galopin teaches a cooling agent with the formula 
    PNG
    media_image1.png
    102
    185
    media_image1.png
    Greyscale
wherein X is NH, Y is methylene and n is 0 and Ar is 6-member ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galopin et al. (US 7,414,152) in view of Leffingwell (Cooling Ingredients and their mechanism of action (2009) in view of Itoh et al. (US 10,494,330).
	Galopin is applied here as above. Additionally Galopin teaches wherein at least one cooling agent is from menthol, methone (as required by instant claim 9, see claim 18).Galopin to include 
	However fails to specifically teach the compound is 2.2.6-tritmethylcvclohexanecarboxylic acid derivative is a (1 R. 6S)-form. 
With regards to instant claim 1, Leffingwell teaches a cooling agent (see pg 668, compound CPS-195), comprising menthol in a R and S form. 
Itoh et al. teach methyl menthol cooling agents having a formula IA and IB (see col. 3, lines 15+) comprising a cool feeling substance i.e., menthol (see col. 4, lines 25+) and a warm feeling substance such as vanillyl ethyl ether (see col. 5, lines 5+ as required by instant claims 11-12), ginger oleoresin (see col. 5, lines 49+) at a 
 It would have been prima facie obvious to one of ordinary skill in the art to expand the teachings of Galopin to include Leffingwell for the teaching of the R and S form as the it is known in the art that the menthol cooling derivative  have these R and S form.  It would have been obvious to add these cooling and warming substance to the formulation because the art recognizes the aesthetic feeling and taste in a product. Therefore the combination would have been reasonable at the time the claimed invention was made. 
 
No claims are allowed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/22/21